United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rancho Cucamonga, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Docket No. 09-15
Issued: July 17, 2009

Appearances:
Wild Chang, Esq., for the appellant
No appearance, for the Director

Oral Argument June 2, 2009

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 30, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ June 24, 2008 nonmerit decision denying her request for merit review.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this nonmerit
decision. The last merit decision of the Office was its June 5, 2007 decision denying appellant’s
traumatic injury claim. Because more than one year has elapsed between the Office’s last merit
decision and the filing of this appeal, the Board lacks jurisdiction to review the merits of this
claim.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 9, 2003 appellant, a 48-year-old customer service supervisor, filed a
traumatic injury claim alleging that she sustained injuries to her neck, back, spine, legs and knees
on November 24, 2003, while “turning from left to right” and twisting her hip and back on the

workroom floor.1 By decision dated February 4, 2004, the Office denied appellant’s claim on the
grounds that the medical evidence did not establish that appellant’s diagnosed conditions resulted
from the accepted event. It denied modification in merit decisions dated May 24, 2006 and
June 5, 2007.
Medical evidence received by the Office prior to the June 5, 2007 decision included
numerous reports from appellant’s treating physician, Dr. William Simpson, an orthopedic
surgeon. On February 12, 2004 Dr. Simpson provided a detailed history of injury, stating that
appellant injured her neck, lower back, right hip, and both knees on November 24, 2003, when
her left knee twisted and “gave out” as she placed mail onto a flat. He stated that, in attempting
to prevent a fall, she twisted and jerked her neck, lower back and right knee, resulting in
excruciating pain in her neck, lower back, right thigh, hip and knees. Dr. Simpson diagnosed:
superimposed chronic cervical and lumbar musculoligamentous sprains; cervical and lumbar disc
herniations; internal derangement of the knees bilaterally; right sciatica; and right hip sprain, all
of which he opined resulted from appellant’s November 24, 2003 work-related incident. On
May 23, 2007 he provided detailed examination findings and again recounted the history of
appellant’s alleged November 24, 2003 injury. Dr. Simpson stated that the injury occurred when
she fell and twisted her body as she attempted to avoid a fall. He opined that appellant’s forceful
twisting injury resulted in: paracervical soft tissue ruptures, which led to increased fibrosis and
degenerative changes; soft tissue ruptures, partial ligamentous tearing, subacromial bursitis and
increased generalized swelling in the left shoulder, which led to chronic left shoulder
impingement, fibrosis, and subsequent degenerative changes; microtears about the hands and
wrists, resulting in chronic swelling, decreased space about the carpal tunnel, and chronic median
nerve impingement; paralumbral muscle and other soft tissue partial ruptures, which led to
lumbar disc rupture with subsequent soft tissue fibrosis and degenerative joint changes; sprains
of the right hip muscles and tendons; and bilateral knee injuries. In addition to his previous
diagnoses attributable to the November 24, 2003 work incident, Dr. Simpson added chronic
impingement syndrome, left shoulder; bilateral chronic carpal tunnel syndrome; bilateral chronic
de Quervain’s syndrome of the wrists, chronic muscle tension contraction headaches; posttraumatic stress disorder; and depressive affective depressive disorder. He apportioned 70
percent of appellant’s symptoms to her July 17, 2002 injury, and 30 percent of her symptoms to
the alleged November 24, 2003 injury.
On June 4, 2008 appellant requested reconsideration of the Office’s previous decisions.
In support of her request, she submitted a June 4, 2008 report from Dr. Simpson, who again
described the mechanism of injury, indicating that appellant’s left knee twisted and “gave out,”
causing a severe jolt to her body, and resulting in severe pain to her neck, left shoulder, and
upper and lower back. Dr. Simpson opined that appellant’s neck, left shoulder, back, wrist, knee,
and right hip conditions were exacerbated by the November 24, 2003 incident.

1

Appellant also sustained an injury on July 17, 2002, when she fell from a four-foot high dock at work. The
Office accepted her traumatic injury claim for cervical, thoracic and lumbar strains; left wrist and bilateral knee
strains; and right hip and head contusions. (File No. xxxxxx444) It terminated her medical and compensation
benefits under that claim on November 21, 2003. After further development, by decision dated September 22, 2008,
it expanded the claim to include aggravation of degenerative arthritis of the lumbar spine and mild disc bulging, but
denied modification of its decision to terminate medical and compensation benefits relative to the right hip injury.
The September 22, 2008 decision is currently on appeal before the Board.

2

In a June 24, 2008 nonmerit decision, the Office denied the request for reconsideration,
finding that Dr. Simpson’s medical report was substantially similar to material previously
submitted and reviewed and, therefore, was insufficient to warrant merit review.2
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,3 the Office regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.4 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.6 The Board has held that the submission of evidence which does not address the
particular issue involved does not constitute a basis for reopening a case.7
ANALYSIS
Appellant’s June 4, 2008 request for reconsideration neither alleged nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Additionally, she did
not advance a relevant legal argument not previously considered by the Office. Consequently,
appellant is not entitled to a review of the merits of her claim based on the first and second
above-noted requirements under section 10.606(b)(2).
The Board also finds that appellant did not submit relevant and pertinent new evidence
not previously considered by the Office. In support of her request for reconsideration, appellant
submitted a June 4, 2008 medical report from Dr. Simpson, which described the mechanism of
injury. The report indicated that appellant fell on November 24, 2003, when her left knee
twisted and “gave out,” causing a severe jolt to her body which resulted in severe pain to her
neck, left shoulder, and upper and lower back. Dr. Simpson opined that appellant’s neck, left
shoulder, back, wrist, knee and right hip conditions were exacerbated by the November 24, 2003
incident. However, his report merely reiterated information contained in reports previously

2

Appellant submitted additional evidence after the Office’s December 5, 2007 decision; however, the Board
cannot consider such evidence for the first time on appeal. The Board’s review of a case shall be limited to the
evidence in the case record which was before the Office at the time of its final decision. 20 C.F.R.
§ 10.501.2(c) (2007).
3

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

7

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

3

received and reviewed by the Office and is, therefore, cumulative and duplicative in nature.8 The
Board finds that his report does not constitute relevant and pertinent new evidence not previously
considered by the Office.9 Therefore, the Office properly determined that this evidence did not
constitute a basis for reopening the case for a merit review.
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(2), and properly denied her June 4, 2008 request for reconsideration.10
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the June 24, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 17, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a claim for merit review. Denis M. Dupor, 51 ECAB 482 (2000). The Board notes
that, at the oral argument before the Board, Dr. Simpson acknowledged that his June 4, 2008 report was a reflection
of his other reports.
9

See Susan A. Filkins, 57 ECAB 630 (2006).

10

On appeal, appellant’s representative argued that the June 24, 2008 decision should be reversed because the
Office’s original denial of appellant’s claim was erroneous. However, the Board does not have jurisdiction over the
merits of this case and, therefore, cannot address the correctness of the Office’s merit decisions. 20 C.F.R.
§ 501.3(d).

4

